Case 1:21-cr-00215-RC Document 13 Filed 02/26/21 Page 1 of 10
          Case 1:21-cr-00215-RC Document 13 Filed 02/26/21 Page 2 of 10




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                              CASE NO. 3:21-mj-1089-MCR

JOHN ANDERSON
                                      /

                                             Defense Atty.: DANIEL K. HILBERT
                                                    ANDREW TAYLOR MORGAN
                                             AUSA: FRANK MERRILL TALBOT, II

 JUDGE:            Monte C. Richardson     DATE AND TIME             February 25, 2021
                   U.S. Magistrate Judge                           3:09 PM – 3:424 PM
                                                                         15 MINUTES
 DEPUTY CLERK:     Sharon Spaulding        TAPE/REPORTER        Digital

 INTERPRETER       None Required           PRETRIAL/PROBATION      JAMES HASKETT



                             CLERK’S MINUTES

PROCEEDINGS:             INITIAL APPEARANCE /RULE 5

Defendant arrested on probable cause on February 25, 2021 by the FBI.

Defendant advised of rights, charges, penalties and special assessment.

Oral Notice of appearance entered on behalf of Defendant by Daniel K.
Hilbert, Esq. and Andrew Taylor Morgan, Esq. Mr. Hilbert further advised
that Defendant has retained Marina Medvina, Esq. in the District of
Columbia.

Government orally moved for bond.

Court ordered Defendant temporarily detained pending a detention hearing
to be held on February 26, 2021 at 2:30 pm.
Case 1:21-cr-00215-RC Document 13 Filed 02/26/21 Page 3 of 10
Case 1:21-cr-00215-RC Document 13 Filed 02/26/21 Page 4 of 10
Case 1:21-cr-00215-RC Document 13 Filed 02/26/21 Page 5 of 10
Case 1:21-cr-00215-RC Document 13 Filed 02/26/21 Page 6 of 10
3/22/2021                Case 1:21-cr-00215-RC       Document
                                          Electronic Case Filing | U.S.13     Filed
                                                                        District Court 02/26/21
                                                                                       - Middle District Page
                                                                                                         of Florida7 of 10

                                                                                                                             BOND, CLOSED

                                     U.S. District Court
                           Middle District of Florida (Jacksonville)
               CRIMINAL DOCKET FOR CASE #: 3:21-mj-01089-MCR All Defendants


 Case title: USA v. Anderson                                                            Date Filed: 02/25/2021
 Other court case number: 1:21-mj-00239 District of Columbia                            Date Terminated: 02/26/2021


 Assigned to: Magistrate Judge Monte C.
 Richardson

 Defendant (1)
 John Anderson                                                           represented by Andrew Taylor Morgan
 1016 W. Aiken Street                                                                   Canan Law
 St. Augustine, FL 32084                                                                1030 N. Ponce de Leon Blvd.
 BOND                                                                                   St Augustine, FL 32084
 TERMINATED: 02/26/2021                                                                 904/824-9402
                                                                                        Fax: 904/829-9269
                                                                                        Email: amorgan@cananlaw.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Retained

                                                                                        Daniel K. Hilbert
                                                                                        Canan Law
                                                                                        1030 N. Ponce de Leon Blvd.
                                                                                        St Augustine, FL 32084
                                                                                        904/824-9402
                                                                                        Fax: 904/824-9269
                                                                                        Email: DHILBERT@CANANLAW.COM
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Retained

                                                                                        Marina Medvin
                                                                                        Medvin Law PLC
                                                                                        916 Prince Street
                                                                                        Alexandria, VA 22314
                                                                                        888-886-4127
                                                                                        Email: marina@medvinlaw.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Retained

 Pending Counts                                                                         Disposition
 None

 Highest Offense Level (Opening)
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?17256744036012-L_1_0-1                                                                 1/4
3/22/2021                Case 1:21-cr-00215-RC       Document
                                          Electronic Case Filing | U.S.13     Filed
                                                                        District Court 02/26/21
                                                                                       - Middle District Page
                                                                                                         of Florida8 of 10

 None

 Terminated Counts                                                                      Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                             Disposition
 18:111A.M Assaulting, Resisting, or
 Impeding Certain Officers and Aiding and
 Abetting; , 18:231.F CIVIL DISORDER
 and Aiding and Abetting; 18:641.M
 THEFT/EMBEZZLEMENT OF U. S.
 PROPERTY and Aiding and Abetting;
 18:1752.P Entering and Remaining in a
 RESTRICTED BUILDING OR
 GROUNDS; , 40:5104E.M VIOLENT
 ENTRY AND DISORDERLY CONDUCT
 ON CAPITOL GROUNDS



 Plaintiff
 USA                                                                     represented by Frank Merrill Talbot , II
                                                                                        US Attorney's Office - FLM
                                                                                        Suite 700
                                                                                        300 N Hogan St
                                                                                        Jacksonville, FL 32202
                                                                                        904/301-6300
                                                                                        Fax: 904/301-6310
                                                                                        Email: frank.m.talbot@usdoj.gov
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Retained

  Date Filed             #    Docket Text
  02/25/2021             1 Arrest pursuant to Rule 5(c)(2) of John Anderson from the District of Columbia. (SHS)
                           (Entered: 02/25/2021)
  02/25/2021             2 Minute Entry proceedings held before Magistrate Judge Monte C. Richardson: INITIAL
                           APPEARANCE in Rule 5(c)(3) proceedings held on 2/25/2021 as to John Anderson from
                           the District of Columbia. Appearance entered by Daniel K. Hilbert,Andrew Taylor Morgan
                           for John Anderson on behalf of defendant. (Digital) (SHS) (Entered: 02/25/2021)
  02/25/2021             3 ORAL MOTION for Bond by USA as to John Anderson. (SHS) (Entered: 02/25/2021)
  02/25/2021             4 ORDER OF TEMPORARY DETENTION as to John Anderson Detention Hearing
                           set for 2/26/2021 at 02:30 PM in Jacksonville Courtroom 5 C before Magistrate Judge
                           Monte C. Richardson. Signed by Magistrate Judge Monte C. Richardson on
                           2/25/2021. (SHS) (Entered: 02/25/2021)

https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?17256744036012-L_1_0-1                                                       2/4
3/22/2021                Case 1:21-cr-00215-RC         Document
                                            Electronic Case Filing | U.S.13     Filed
                                                                          District Court 02/26/21
                                                                                         - Middle District Page
                                                                                                           of Florida9 of 10

  02/25/2021             5 ORDER as to John Anderson: Pursuant to the Due Process Protections Act, the
                            Court confirms the United States' obligation to produce all exculpatory evidence to
                            the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its progeny
                            and orders the United States to do so. Failing to do so in a timely manner may result
                            in consequences, including exclusion of evidence, adverse jury instructions, dismissal
                            of charges, contempt proceedings, and sanctions. Signed by Judge Timothy J.
                            Corrigan on 12/1/2020. (SHS) (Entered: 02/25/2021)
  02/26/2021             6 MOTION for Marina Medvin to appear pro hac vice, Special Admission fee paid, Receipt
                           No. 113A-17934805 for $150 by John Anderson. (Attachments: # 1 Exhibit Desig +
                           Consent Act Counsel, # 2 Exhibit Special Admission Atty Certif)(Hilbert, Daniel)
                           (Entered: 02/26/2021)
  02/26/2021             7 NOTICE OF ATTORNEY APPEARANCE: Daniel K. Hilbert appearing for John
                           Anderson (Hilbert, Daniel) (Entered: 02/26/2021)
  02/26/2021             8 Amended MOTION for Marina Medvin to appear pro hac vice by John Anderson.
                           (Attachments: # 1 Exhibit Desig + Consent Act Counsel, # 2 Exhibit Special Admission
                           Atty Certif)(Hilbert, Daniel) (Entered: 02/26/2021)
  02/26/2021             9 ENDORSED ORDER granting 23 Defendants' Amended Motion for Admission of
                           Marina Medvin. If Marina Medvin has not already done so, she shall immediately
                           register for a login and password for electronic filing at the Court's website at
                           www.flmd.uscourts.gov. (1). Signed by Magistrate Judge Monte C. Richardson on
                           2/26/2021. (SHS) (Entered: 02/26/2021)
  02/26/2021           10 MOTION for Miscellaneous Relief, specifically Defendant's Position on Pretrial Release
                          by John Anderson. (Hilbert, Daniel) (Entered: 02/26/2021)
  02/26/2021            11 NOTICE OF ATTORNEY APPEARANCE: Andrew Taylor Morgan appearing for John
                           Anderson (Morgan, Andrew) (Entered: 02/26/2021)
  02/26/2021                  FEE PAID. Fee for pro hac vice appearance, Receipt No. 113A-17937770 for $150 paid.
                              Special Admission for Non-Resident Attorney Marina Medvin (Medvin, Marina) (Entered:
                              02/26/2021)
  02/26/2021           12 Minute Entry proceedings held before Magistrate Judge Monte C. Richardson: Detention
                          Hearing as to John Anderson held on 2/26/2021. (Digital) (SHS) (Entered: 02/26/2021)
  02/26/2021           13 WAIVER of Rule 5 & 5.1 Hearings hearing (FILED IN OPEN COURT) by John
                          Anderson. (SHS) (Entered: 02/26/2021)
  02/26/2021           14 ORDER Setting Conditions of Release as to John Anderson (1) $25,000.00 -
                          SECURED. Signed by Magistrate Judge Monte C. Richardson on 2/26/2021. (SHS)
                          (Entered: 02/26/2021)
  02/26/2021           15 Secured BOND entered as to John Anderson in amount of $ 25,000.00. Receipt #
                          JAX034433. (SHS) (Entered: 02/26/2021)
  02/26/2021           16 AFFIDAVIT of exclusive ownership of cash bail by John Anderson in the amount of $
                          2,500.00; Receipt # JAX034433. (SHS) (jkl). (Entered: 02/26/2021)
  02/26/2021           17 ORDER OF REMOVAL pursuant to Rule 5(c)(3) to the District of Columbia as to
                          John Anderson Signed by Magistrate Judge Monte C. Richardson on 2/26/2021.
                          (SHS) (Entered: 02/26/2021)
  02/26/2021                  NOTICE to District of Columbia of a Rule 5 or Rule 32 Initial Appearance as to John
                              Anderson regarding your case number: 1:21-mj-00239. Using your PACER account, you
                              may retrieve the docket sheet and any documents via the case number link. No

https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?17256744036012-L_1_0-1                                                         3/4
3/22/2021               Case 1:21-cr-00215-RC
                                            ElectronicDocument        13District
                                                      Case Filing | U.S.    FiledCourt02/26/21
                                                                                       - Middle DistrictPage     10 of 10
                                                                                                         of Florida

                           documents/record will be sent. If you require certified copies of any documents please
                           send a request to InterdistrictTransfer_FLMD@flmd.uscourts.gov. If you wish the court to
                           use a different email address in the future, please send a request to update your address to
                           InterdistrictTransfer_TXND@txnd.uscourts.gov. (SHS) (Entered: 02/26/2021)
  03/05/2021           20 DISBURSEMENT, check number 4039-22137311 in the amount of $ 2,500.00 paid to
                          CLERK, US DISTRICT COURT, DISTRICT OF COLUMBIA as to John Andersonh per
                          court order #17(SEB) (Entered: 03/11/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                03/22/2021 11:53:54
                                    PACER
                                                    BrittanyBryant:6635828:0 Client Code:
                                    Login:
                                                                              Search        3:21-mj-01089-
                                    Description: Docket Report
                                                                              Criteria:     MCR
                                    Billable
                                                    3                         Cost:         0.30
                                    Pages:
                                                                              Exempt
                                    Exempt flag: Exempt                                     Always
                                                                              reason:


PACER fee: Exempt




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?17256744036012-L_1_0-1                                                      4/4
